295 F.2d 38
George H. MARTIN and Irene Martin, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE.
No. 13613.
United States Court of Appeals Third Circuit.
Argued October 19, 1961.
Decided October 26, 1961.

On Petition for Review of the Decision of the Tax Court of the United States.
Downey Rice, Washington, D. C., for Petitioners.
Donald P. Horwitz, Washington, D. C. (Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Robert N. Anderson, Attorneys, Department of Justice, Washington, D. C., on the brief), for respondent.
Before KALODNER, HASTIE and GANEY, Circuit Judges.
PER CURIAM.


1
Upon review of the record we find no error. The Decision of the Tax Court will be affirmed.